Citation Nr: 0927453	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-22 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from June 1971 
to September 1974 and from November 2003 to March 2004.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating determination by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Lincoln, Nebraska.  


FINDING OF FACT

The competent evidence fails to establish that the Veteran 
suffers from diabetes mellitus related to his active duty 
service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by the 
Veteran's active duty service, nor may service connection be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  An August 2005 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the August 2005 letter partially satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the August 2005 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the August 2005 letter was sent to 
the Veteran prior to the October 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter provided this notice to the 
Veteran.  Although the notice was sent after the initial 
adjudication of the Veteran's claim, the Board finds this 
error nonprejudicial to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the March 2006 letter fully complied with 
the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 
3.159(b), and Dingess, supra, and after the notice was 
provided the case was readjudicated and a July 2006 
supplemental statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are relevant VA and private treatment 
records.  The Veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claim.  Finally, the Veteran was afforded a VA 
examination with respect to the issue decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Where a veteran served 90 days or more during period of war 
and diabetes mellitus becomes manifest to a compensable 
degree within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In this case, there is no competent evidence that the Veteran 
was diagnosed with diabetes mellitus either during service or 
within one year of separation.  Service treatment records are 
negative for a diagnosis of diabetes mellitus or abnormal 
glucose readings.  Rather, National Guard records show the 
Veteran had normal glucose levels on multiple occasions 
between his periods of active duty, including in August 1995, 
August 2000, and January 2001.  The Veteran's first abnormal 
glucose reading (and subsequent initial diagnosis of diabetes 
mellitus) is from April 2005, more than one year after the 
Veteran's most recent date of separation.  

The Board acknowledges the June 2005 letter submitted by the 
Veteran, in which his physician assistant opines that 
diabetes mellitus began at least a year before his initial 
diagnosis, placing the onset date during the one year 
presumption period following separation.  However, the Board 
finds that granting presumptive service connection based on 
subjective speculation of an onset date would be counter to 
the language of the regulation, which mandates that a 
disability be "manifested to a compensable degree" during 
the presumptive period.  See 38 C.F.R. § 3.309(a) (stating 
that in order to establish presumptive service connection, a 
disability must be manifested to a compensable degree during 
the presumptive period); see also 38 C.F.R. § 3.303(d) 
(stating that the presumptive provisions are intended as 
"liberalizations applicable when the evidence would not 
warrant service connection without their aid").

Since the Veteran has not been shown to have suffered from 
diabetes mellitus during service or within one year of 
separation, service connection cannot be presumed.  38 C.F.R. 
§§ 3.307, 3.309.

Although the Veteran is not entitled to service connection 
based on the statutory presumption or continuity of 
symptomotology, his claim does not necessarily fail.  Service 
connection may also be granted for any chronic disability or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability or disease was incurred in service.  38 C.F.R. § 
3.303(d).

In this case, there is competent evidence that the Veteran 
currently suffers from diabetes mellitus.  As previously 
stated, the Veteran was diagnosed with diabetes mellitus 
after a high glucose reading in April 2005.  

The Veteran has also presented at least some evidence that 
his diabetes mellitus began in service.  A June 2005 letter 
from the Veteran's physician assistant opines that the 
Veteran could have incurred the disorder while he was on 
active duty from 2003 to 2004.

However, while the June 2005 physician assistant's opinion 
appears to offer at least some support for the Veteran's 
claim, the Board finds that the VA examination report from 
September 2005 is much more probative.  In that report, the 
VA examiner opined that a diagnosis of diabetes mellitus can 
only be made upon a finding of elevated blood sugars, and 
that any opinion attempting to establish an earlier date of 
diagnosis is mere speculation.  The examiner also noted that 
the June 2005 physician assistant offered no reasoning for 
her opinion.  Finally, the September 2005 VA examiner 
concluded that based on the evidence before him, including 
the Veteran's claims file, diabetes mellitus began when the 
Veteran demonstrated elevated blood sugar levels in April 
2005.

Additionally, the Board notes that the June 2005 letter is 
not as probative because it does not offer a conclusive 
opinion.  The opinion merely states that the Veteran's 
diabetes mellitus "could have" occurred during service.  

In sum, the Board finds that although the Veteran's currently 
suffers from diabetes mellitus, a preponderance of the 
evidence is against a finding that the disability is related 
to service, began in service, or began within one year of 
separation from service.  Since a preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt rule does not apply and the Veteran's claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002).
 	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


